Title: To Benjamin Franklin from Nicolas-Maurice Gellée, 28 July 1779
From: Gellée, Nicolas-Maurice
To: Franklin, Benjamin


The letter printed below, in which Franklin’s French secretary tenders his resignation, sounds cool and formal, but the circumstances surrounding the event must have been highly emotional and have remained somewhat shrouded in mystery. Why did the young man, who had entered the Commission’s service so highly recommended, feel he had to quit one year later?
In a letter sent to John Adams the following fall, Gellée gives a different version from the one he offers in the present letter: early in June, perceiving that since the dissolution of the Commission he was no longer “in the Confidence” and that Temple had taken the only interesting business upon himself, he asked Franklin to tell him “the true Motive of that Change.” Franklin supposedly answered that, indeed, the business was less considerable than in the past and offered no scope for Gellée’s talents. One secretary was now sufficient. Still, Franklin offered the young man a chance to stay at the Valentinois until he found another position “of greater Trust and Emolument.” But Gellée would have none of this and left Passy, he told Adams. The tone of this letter and its warnings about rumors in France concerning supposedly treasonous activities on the part of John and Samuel Adams suggest that Gellée was on close terms with Adams.
That the parting was stormy is confirmed by Decambray’s letter (after July 28, below) in which the applicant for Gellée’s post refers to his predecessor’s not having properly appreciated Franklin’s kindness and thus deserved his disgrace.
Only thirteen years later, in the course of the French Revolution, did Gellée reveal the depth of his anger: he announced his plan to publish a work directed against Franklin, whose secretary he claimed to have been for two years. His revelations about Vergennes’ dealings with America, he said, were sure to compromise the late Foreign Minister’s reputation. If it was ever composed, the work in question has left no trace.
 
Monsieur
A Paris Le 28 Juillet 1779
Le Porteur de cette Lettre vous remettra La Clef de l’Appartement que j’occupois chez vous. Les Reflexions que vous me fites d’apres la Lettre que j’eus l’honneur de vous ecrire il y a trois mois et L’etat d’Inaction ou je me suis trouvé depuis m’avoient decidé a Regret a quitter un Poste que Les Circonstances ont rendu inutile.
Je ne vous ennuierai pas du Detail des Moyens que plusieurs Personnes ont emploiés pour hater ma Résolution; J’ai méprisé des Propos qui n’avoient pas Le sens commun. Je prendrois La Liberté de vous faire mes excuses du scandale qu’un fripon de tailleur a causé chez vous, si je n’etois pas convaincu qu’en refusant de le paier alors, et en voulant que La Justice decidat Le Different, je ne faisois que profiter de L’appui que Les loix accordent a La Jeunesse contre la friponnerie. M. Adams s’est trouvé dans Le même Cas que moi.
M. Didelot fermier general qui vouloit bien se charger de moi dans l’absence de mon Pere, aura L’honneur de vous remettre, Monsieur, L’argent que vous avez preferé de lui Lacher plutot que de disputer. Comme Les fonctions de ma place etoient devenües presque nulles, je serois humilié d’en toucher Les Appointemens.
M. Didelot paiera quelques Miseres que je dois a Passy et fera retirer de ma chambre une Malle que j’y ai Laissée et qui contient partie de mes effets.
Quoique je parte cette nuit pour Berlin je n’aurois pas manqué d’aller vous remercier de toutes vos Bontés pour moi. Mais j’ai pensé que ma Presence pourroit vous deplaire avant qu’on eût Levé Les Doutes qu’on a voulu vous insinuer sur mon Compte.
J’ai l’honneur d’etre avec Respect, Monsieur Votre tres humble et tres obeïssant serviteur
N M Gellee
 
Notation: Gellée Paris 28. juillet 1779.
